Exhibit 10.2

 

Amendment to Employment Agreement

 

THIS AMENDMENT (“Amendment”), dated as of March 25, 2009, to the Employment
Agreement, dated as of July 1, 2007 and amended as of November 8, 2007 (the
“Agreement”), between The Estée Lauder Companies Inc., a Delaware corporation
(the “Company”), and William P. Lauder, a resident of New York, New York, (the
“Executive”).

 

W I T N E S S E T H:

 

 

WHEREAS, the Executive and the Company are parties to the Agreement;

 

WHEREAS, the Company and the Executive wish to amend the Agreement to reflect
the mutually agreed upon changes;

 

NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and obligations hereinafter set forth, the parties hereto, intending to be
legally bound, hereby agree to amend the Agreement as follows:

 

 

1.

Effectiveness. All changes to the Agreement set forth in this Amendment shall be
effective as of July 1, 2009, assuming continued employment by the Executive as
of such date.

 

 

2.

Title and Duties. Paragraphs 1 and 2shall be amended to provide that the
Executive shall serve as the Executive Chairman.

 

 

3.

Equity-Based Compensation – Annual Awards. The recommended annual equity-based
compensation awards set forth in Paragraph 4(a) shall be of a value at the time
of grant of no less than $2,000,000.00 with such value determined in accordance
with procedures generally utilized by the Company for its financial reporting at
the time of grant; provided, however, at no time shall an annual grant exceed or
be in respect of more than 200,000 shares of Class A Common Stock at target
performance (provided that above-target performance payouts on performance share
units shall not be subject to this limitation).

 

 

4.

Miscellaneous.

 

 

a.

Except as provided above, all other terms and conditions of the Agreement shall
remain the same.

 

b.

All paragraph references are to the paragraph in the Agreement.

 

c.

Capitalized terms used in this Amendment shall have the meanings ascribed to
such terms in the Agreement, except to the extent the term is modified herein.

 

d.

This Amendment shall be subject to, and governed by, the laws of the State of
New York applicable to contracts made and to be performed therein.

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment as of
the date first written above.

 

 

THE ESTÉE LAUDER COMPANIES INC.

 

 

/s/ William P. Lauder

 

By:

/s/ Amy DiGeso

William P. Lauder

 

 

Name:

Amy DiGeso

 

 

 

Title:

Executive Vice President –

Global Human Resources

 

 